                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS
                           EAST ST. LOUIS DIVISION

CATHERINE ALEXANDER,                   )
                                       )
                 Plaintiff,            )
                                       )
       -vs-                            )
                                       )
TAKE-TWO INTERACTIVE SOFTWARE,         )
INC., 2K GAMES, INC.; 2K SPORTS, INC.; )
                                                      Case No. 3:18-cv-966-MJR-MAB
WORLD WRESTLING ENTERTAINMENT, )
INC.; VISUAL CONCEPTS                  )
ENTERTAINMENT; YUKE’S CO., LTD.;       )
AND YUKE’S LA, INC.,                   )
                                       )
                                       )
                 Defendants.



                         STIPULATED PROTECTIVE ORDER

       IT IS HEREBY STIPULATED by the Parties through their undersigned counsel

pursuant to Federal Rule of Civil Procedure 26(c), subject to the order of this Court, that

the following procedures shall be adopted with respect to documents and other

information produced and/or disclosed in this action.


       Purposes and Limitations.

       (a)    Disclosure and discovery activity in this Action are likely to involve

production of confidential, proprietary, or private information for which special

protection may be warranted. Thus, this Protective Order (the “Order”) is warranted and

required to prevent and/or limit disclosure of such information and/or Documents that

may be exchanged and/or produced in this case. The Parties further acknowledge that



                                       Page 1 of 21
this Order does not confer blanket protections on all disclosures or responses to discovery

and that the protection it affords extends only to the limited information or items that are

entitled to treatment as Confidential Information or Highly Confidential Information

pursuant to this Order.

       (b)    Each Party or Non-Party that designates information or items for protection

under this Order shall take care to designate only those parts of material, documents,

items, or oral or written communications for which such a designation is appropriate,

and to avoid mass, indiscriminate, or routinized designations. If it comes to a designating

Party’s attention that a particular designation is no longer necessary for certain

information or items, the designating Party must promptly notify the other Party that it

is withdrawing the mistaken designation.


       Definitions.

       (a)    “Action” means the above-captioned litigation.

       (b)    “Confidential Information” shall include any Document, thing, or

information produced by a Producing Party, in connection with this Action, which has

not been made public and which concerns or relates to the proprietary information used

by the Producing Party in, or pertaining to, their business, which is not generally known,

and which the Producing Party would not normally reveal to third parties or would cause

third parties to maintain in confidence, specifically agreements and contracts; current and

future business, product, or strategic plans; financial information; internal documents

related to product design and development; marketing documents; private personal



                                        Page 2 of 21
identifying information; trade secrets; interrogatory answers; responses to requests for

admission; deposition testimony and transcripts; deposition exhibits; or Documents or

information that, if released publicly, would cause embarrassment or be damaging to the

reputation of the Producing Party. Any copies or reproductions, excerpts, summaries, or

other Documents or media that paraphrase, excerpt, or contain Confidential Information

or Highly Confidential Information shall be treated as Confidential Information or

Highly Confidential Information pursuant to this Order. Material that is available to the

public, such as advertising or promotional materials, is not Confidential Information.

      (c)    “Document” shall include documents, electronically stored information,

items, and things set forth in Federal Rule of Civil Procedure 34(a)(1), and writings,

recordings, and photographs as defined in Federal Rule of Evidence 1001.

      (d)    “Highly Confidential Information” shall include Confidential Information

that is particularly sensitive, private, or competitively valuable, specifically financial

information, trade secrets, or other competitively sensitive information about future

business, product, or strategic plans. Highly Confidential Information is included within

the meaning of Confidential Information as used in this Order, and all provisions of this

Order that apply to Confidential Information also shall apply to Highly Confidential

Information except as used in Section 4.

      (e)    “Parties” collectively means solely        Plaintiff Catherine    Alexander

(“Plaintiff”) and Defendants Take-Two Interactive Software, Inc. (“Take-Two”), 2K

Games, Inc. (“2K Games”), 2K Sports, Inc. (“2K Sports”), Visual Concepts Entertainment

(“Visual Concepts”), World Wrestling Entertainment (“WWE”), Yuke’s Co., Ltd.

                                       Page 3 of 21
(“Yuke’s”), and Yuke’s LA, Inc. (“Yuke’s LA”), and no other person or entity. Each of the

Parties is individually a “Party.”

       (f)    “Non-Parties” collectively means any persons, partnerships, corporations,

associations, or other legal entities not named as one of the Parties to this action. Each of

the Non-Parties is individually a “Non-Party.”

       (g)    “Producing Party” means a Party or Non-Party who produces Documents

in this Action in accordance with this Order (collectively, the “Producing Parties”). This

Order is binding upon the Producing Parties in this Action, including their respective

corporate parents, successors, and assigns, and their respective attorneys, agents,

representatives, officers, employees, and others as set forth in this Order.

       (h)    “Review Period” means, for any particular deposition transcript, the period

of time that begins upon receipt of the final deposition transcript, a copy of the final

deposition transcript, or written notification that the final deposition transcript is

available and that ends thirty (30) days after such receipt.


       Designating Material as Confidential Information or Highly Confidential
       Information.

       (a)    Any Producing Party may designate any Confidential Information as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” that it believes is entitled to such

treatment under this Order. Such designation constitutes a representation that such

information has been reviewed and that the Producing Party has a good faith basis for

the designation.     Documents, testimony, or information may be designated as

Confidential Information in the following ways:


                                        Page 4 of 21
              (i)     Documents.     Documents shall be designated as Confidential

Information by placing a legend with the applicable words “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL” on each page of the Document. To the extent that it is not

feasible to place a legend on each page of a Document, such Document shall be

designated Confidential Information by placing in the Document file name the words

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”

              (ii)    Electronic Copies.      Whenever any electronic files bearing

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” legends are converted into another

file type, all such copies also shall be marked “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL.” When electronically stored Confidential Information is produced in

a native format, the Producing Party shall place the applicable confidentiality designation

on the hard drive, DVD, CD, or other media on which such electronically stored

information is produced.

              (iii)   Interrogatory Answers and Responses to Requests for Admissions.

Counsel for the Producing Party will place a statement in the answers or responses

specifying that the answers or responses, or specific parts thereof, are designated as either

Confidential Information or Highly Confidential Information. Counsel for the Producing

Party will place the applicable “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”

legend underneath the answer or response to each particular answer or response

containing Confidential Information, together with a legend stating, “Confidential

Information Subject to Protective Order.”



                                        Page 5 of 21
              (iv)   Depositions. Counsel for the Producing Party or the deponent may

designate portions of a deposition transcript (including exhibits) as containing

Confidential Information by either (i) identifying such portions on the record or (ii)

serving on the Parties a written communication (including without limitation a written

communication by letter or electronic mail) making that identification before the close of

the Review Period. Prior to and during the Review Period, all transcripts (including, but

not limited to, rough and real-time transcripts) and exhibits (collectively, the “Deposition

Record”) shall be temporarily treated as Highly Confidential Information under this

Order. When any portion of the Deposition Record is designated as containing Highly

Confidential Information, any persons, entities, or parties not permitted access to Highly

Confidential Information under Paragraph 5 shall no longer be granted access to that

portion of the Deposition Record and shall destroy or return any copies of that portion of

the Deposition Record in the person, entity, or party’s possession or control.

Notwithstanding the foregoing, the deponent may review the transcript at any time. A

Party shall have the right to change any prior designations of the Deposition Record

during the Review Period.        At the close of the Review Period, all then-current

designations made on the record or by written communication shall control, subject to a

Party’s right to contest them as provided in Paragraph 11. In addition, the applicable

confidentiality designation shall be placed on the front of the original deposition

transcript and each copy of the transcript containing Confidential Information, together

with a legend stating, “Confidential Information Subject to Protective Order.” The

applicable confidentiality designation also shall be placed on each page of the transcript

                                        Page 6 of 21
that contains such Confidential Information. If all or part of a videotaped deposition is

designated as Confidential Information, the videocassette, videotape container, DVD, or

other storage device shall also be labeled with the applicable confidentiality designation.


       Disclosure of Confidential Information.

       Access to Confidential Information produced under the protection of this Order

shall be limited to:


       (a)     A Party, or any director, officer, employee, or contractor of a Party;

       (b)     Attorneys employed by the law firms of record for the Parties in this Action,

including any support staff such as attorneys’ respective paralegal, investigative,

technical, administrative, secretarial, and clerical personnel, and any outside

photocopying, coding, imaging, document storage, data processing, or graphic

production services employed or retained by them, who are engaged in assisting them in

this Action;

       (c)     Any in-house attorneys employed by any of the Parties who are involved

in, or consulting or cooperating with outside counsel in, the prosecution or defense of the

claims advanced in this Action, as well as their respective paralegal, investigative,

technical, administrative, secretarial, and clerical personnel;

       (d)     Any outside expert, consultant, or investigator retained by counsel for the

Parties for purposes of consulting or testifying in this Action, provided that Paragraph 8

of this Order has been complied with;




                                         Page 7 of 21
       (e)    Any person who authored, received, or otherwise has been provided access

in the ordinary course outside this Action to the Confidential Information sought to be

disclosed to that person;

       (f)    Any Non-Party fact witness and his or her counsel, if separate from counsel

to the Parties, when such disclosure is reasonably necessary for the purpose of trial

preparation, factual investigation, or discovery;

       (g)    This Court, the appellate court(s), the Court’s personnel, jurors, alternate

jurors, and qualified persons (including necessary clerical personnel) recording, taking,

or transcribing testimony or argument at any deposition, hearing, trial, or appeal in this

Action;

       (h)    Any other person to whom the Producing Party agrees in writing or on the

record in advance of the disclosure, provided that Paragraph 8 of this Order has been

complied with, providing that any refusal of such a request must be done in good faith

and not for the purposes of delay or obstruction, and any other person whom the Court

directs should have access to the Confidential Information; and

       (i)    Mock jurors, to the extent permitted by Paragraph 5(b), provided that

Paragraph 8 of this Order has been complied with.


       Disclosure of Highly Confidential Information.

       (a)    Access to Highly Confidential Information produced under the protection

of this Order shall be limited to persons described in Paragraphs 4(b), 4(c), 4(d), 4(e), 4(f),

4(g), and 4(h), but only to the extent reasonably necessary for litigation purposes. Such



                                         Page 8 of 21
information shall not be given, shown, made available, communicated, or otherwise

disclosed to any other person. Highly Confidential Information must remain at all times

in the physical custody and control of the persons described in Paragraphs 4(b), 4(c), 4(d),

4(e), 4(f), 4(g), and 4(h).

       (b)     A Party may disclose argument and materials derived from Highly

Confidential Information to mock jurors pursuant to Paragraph 4(i). Notwithstanding

the foregoing, a Party may not disclose to mock jurors any original, as-produced material

or information (including, for example, Documents, deposition testimony, or

interrogatory responses) produced by another Party designated as Highly Confidential

Information.


       Use of Confidential Information.

       (a)     Confidential Information shall not be used by any person, other than the

Producing Party, for any purpose other than prosecuting, defending, or settling this

Action. In no event shall Confidential Information be used for any business, competitive,

personal, private, public, or other purpose, except as required by law.

       (b)     Nothing in this Order shall bar or otherwise restrict an attorney from

relying on his or her examination of Confidential Information in rendering advice to his

or her client with respect to this matter. In rendering such advice or in otherwise

communicating with his or her client, the attorney shall not disclose the content of any

Highly Confidential Information.




                                        Page 9 of 21
      Non-Application of Order.

      The restrictions set forth in this Order shall not apply to Confidential Information

which (i) was, is, or becomes public knowledge, unless in violation of this Order; or (ii)

was or is discovered independently by the receiving Party. Additionally, the restrictions

set forth in this Order do not apply to a Producing Party’s use of its own Confidential

Information.


      Notification of Confidentiality Order.

      (a)      Confidential Information shall not be disclosed to persons described in

Paragraphs 4(d), 4(f), 4(h), or 4(i) unless and until such persons are provided a copy of

this Order and execute an Acknowledgment of Protective Order (“Acknowledgment”) in

substantially the form attached hereto as Exhibit A.

      (b)      Each Acknowledgement shall be maintained by the counsel who obtained

it until the final resolution of this Action. Each Acknowledgment and the name of the

person who signed it shall not be subject to discovery except upon agreement of the

Parties or further order of the Court after application upon notice and good cause shown.


      Use of Confidential Information at Trial, at Hearings, or in Court Filings.

      (a)      Any Party seeking to file any material under seal shall obtain leave from

the Court to do so. The Party requesting leave shall submit the materials sought to be

filed under seal to Chambers via e-mail. If the Court grants the Party leave to file under

seal, the Party shall file unredacted papers under seal through ECF in conformity with

the procedures set forth by the Clerk of Court.


                                      Page 10 of 21
       (b)    Any Party may file public versions of its filings, with all Confidential

Information referenced therein appropriately redacted.

       (c)    In the event that any Confidential Information is used in this Action, the

Parties agree that it shall not lose its confidential status through such use, and the Parties

shall take all reasonable steps to protect its confidentiality.

       (d)    Only those portions of such Documents and material containing or

reflecting Confidential Information shall be treated as such. In the event either Party files

a Document under seal, where feasible, only those portions of such filing that are

Confidential Information shall be filed under seal.

       (e)    Any further restrictions that will govern the use of Confidential

Information at trial or hearings will be determined at a later date by the Parties, in

consultation with the Court if necessary.


       Preservation of Rights and Privileges.

       (a)    Neither the acceptance by a Party of any Document, material, or

information nor the failure of a Party to take action to enforce the terms of this Order shall

constitute a concession or admission that the Document, material, or information contains

Confidential Information or that that the Document, material, or information is

admissible in or relevant to this Action.

       (b)    Nothing in this Order shall constitute or be deemed or construed as a

waiver of the right of a Party at any time (i) to seek a determination by the Court whether

any particular Document, material, or information should be subject to the terms of this



                                        Page 11 of 21
Order; (ii) to seek relief from any provision(s) of this Order, either generally or as to any

particular Document or other piece of Confidential Information, in whole or in part; (iii)

to seek a higher level of protection than provided for by this Order if the Party believes

that circumstances warrant that higher level of protection; (iv) to seek Documents or other

information from any source; or (v) to object to any discovery request, including the right

to assert that no discovery should be had of certain Documents, material, or information.

       (c)    Consistent with the Federal Rules of Civil Procedure, a party withholding

or redacting any material on the grounds of privilege or immunity shall provide to the

receiving party a privilege or redaction log.

       (d)    For each material withheld or redacted, the log shall contain the following

information: (i) the date of the material; (ii) the identity of all persons who sent, authored,

received, signed or otherwise prepared the material, including title and job description

where such persons are representatives of or employees of a Party; (iii) the identity of all

persons designated as addressees or copyees, including title and job description where

such persons are representatives or employees of a Party; (iv) a description of the contents

of the document that, without revealing information itself privileged or protected, is

sufficient to understand the subject matter of the document and the basis of the claim or

privilege or immunity; (v) the type or nature of the privilege asserted (e.g., attorney-client

privilege, work product doctrine); and (vi) for redacted documents only, the Bates

numbers corresponding to the first and last page of any document redacted. To the extent

e-mail is included and described on the privilege log, any e-mail chain (i.e., a series of e-

mails linked together by e-mail responses and forwarding) that is withheld or redacted

                                        Page 12 of 21
on the grounds of privilege or immunity in its entirety may be logged as a single entry

and identified by the most recent (i.e., top-most) e-mail. The parties shall not be required

to break up an e-mail chain and log each individual e-mail separately. If, however, e-

mail contained within a given chain exists as a separate material, then the parties shall

log that material in accordance with this Paragraph. This provision does not excuse the

Parties from producing any part of an email chain that is non-privileged. The parties

shall not be required to log privileged materials dated April 17, 2018 or later.


       Challenging Confidentiality Designations.

       (a)    Timing of Challenges. A Party does not waive its right to challenge a

confidentiality designation by electing not to mount a challenge promptly after the

original designation is disclosed. A party may object to the designation of particular

confidentiality designation in accordance with the procedure outlined below.

       (b)    Meet and Confer. A Party that elects to initiate a challenge to a designating

Party’s confidentiality designation must do so in writing and in good faith and must

begin the process by giving written notice to the Party designating the disputed

information and conferring with counsel for the designating Party. The written notice

shall identify the information to which the objection is made and the basis for the

objection. The challenging Party must give the designating Party an opportunity to

review the designated material, to reconsider the circumstances, and, if no change in

designation is offered, to explain the basis for the chosen designation. The designating

Party must respond to the written notice, either changing the designation or explaining



                                       Page 13 of 21
the basis for the chosen designation, within seven (7) days of receiving the written notice.

If the Parties are unable to reach agreement regarding the appropriate confidentiality

designation through written correspondence, within seven (7) days of the designating

Party’s response to the written notice, the Parties must meet and confer telephonically

before a challenging Party may proceed to the next stage of the challenge process.

         (c)   Judicial Intervention.   If the Parties cannot resolve the objection after

meeting and conferring telephonically, the challenging Party is permitted to file a motion

in compliance with the discovery procedures of the Local Rules for the Southern District

of Illinois to obtain relief. The disputed information shall continue to be treated with the

level of protection to which it is entitled under the Producing Party’s designation under

the terms of this Protective Order until the Court rules on the motion. The Party

designating the information for protection under this Order shall bear the burden of

proof.


         Effect on Discovery.

         This Order shall not enlarge or affect the proper scope of discovery in this Action

as governed by the Federal Rules of Civil Procedure, nor shall this Order imply that

materials designated as Confidential Information or Highly Confidential Information

under the terms of this Order are properly discoverable, relevant, or admissible in this

Action or in any other litigation.




                                        Page 14 of 21
         Duration.

         Even after the termination of this Action, confidentiality obligations under this

Order shall remain in effect for each piece of Confidential Information until the

Producing Party agrees in writing otherwise or a Court order directs otherwise. Any

invalidity, in whole or in part, of any provision of this Order shall not affect the validity

of any other provision of this Order.


         Return/Destruction of Materials.

         Within sixty (60) days after the final resolution of this Action, at the option of the

Producing Party, all Confidential Information, including all copies, abstracts, and

summaries, either shall be destroyed or returned to counsel for the Producing Party, with

the receiving Party certifying to the destruction or return. Notwithstanding the foregoing

sentence, counsel for the receiving Party shall be permitted to maintain one set of

complete pleadings, correspondence, and attorney and consultant work product (but not

document productions) for archival purposes, subject to the continued protection of this

Order.


         Inadvertent Disclosure.

         The inadvertent or unintentional disclosure by the Producing Party of

Confidential Information, regardless of whether the information was so designated at the

time of disclosure, shall not be deemed to be a waiver in whole or in part of the Producing

Party’s claim of confidentiality, either as to the specific information disclosed or as to any

other information on the same or related subject matter. Upon learning of an inadvertent


                                         Page 15 of 21
or unintentional disclosure of Confidential Information, the Producing Party shall

designate such information as Confidential Information or Highly Confidential

Information within thirty (30) days. The obligation to treat such Confidential Information

as provided for in this Order shall run from the date of designation. Nothing contained

within this Paragraph prevents a Party from challenging such a designation of

Documents or information pursuant to the procedures described in Paragraph 16.


       Waiver of Privilege.

       (a)    The inadvertent production or disclosure of any Document, material, or

information subject to the attorney-client privilege, attorney work product protections,

common interest privilege, or any other applicable privilege against disclosure, shall not

be deemed to be a waiver, in whole or in part, of the Producing Party’s claim of such

privilege, unless the Producing Party failed to exercise reasonable care in light of the facts

and circumstances surrounding the inadvertent production.

       (b)    Upon the written request of the Producing Party that made the inadvertent

production, all copies of the inadvertently produced Confidential Information and

documents derived from the inadvertently produced Confidential Information promptly

shall be returned or destroyed.      If the Party receiving the inadvertently produced

Confidential Information intends to challenge any claim of privilege over such

Confidential Information based on the inadvertent production, it must notify the

Producing Party, in writing, within five (5) business days after receiving a written request

from the Producing Party seeking the return or destruction of the inadvertently produced



                                        Page 16 of 21
materials. If the Parties are unable to reach an agreement, the Parties shall meet and

confer within seven (7) days of receiving the receiving Party’s response to the request of

the Producing Party regarding inadvertent production. If the parties are still unable to

reach an agreement, the receiving Party must make a motion with the Court challenging

the claim of privilege within seven (7) days of the Parties’ meet and confer.         The

Producing Party bears the burden of substantiating its designation. During the pendency

of any such challenge to a claim of privilege, the receiving Party may retain the

inadvertently produced materials but may use such materials only for the purpose of

litigating the claim of privilege.

       (c)    The provisions of this Section explicitly are intended to be, and are, an

Order of the Court issued pursuant to Federal Rule of Evidence 502(d).


       Subpoenas.

       Any Party or person in possession of Confidential Information who receives a

subpoena or other process from any person or entity who is not a Party seeking

production or other disclosure of such Confidential Information, shall promptly and in

any case within three (3) business days give telephonic notice and written notice by

overnight delivery or facsimile to counsel for the Producing Party who designated the

materials as Confidential Information, identifying the materials sought and enclosing a

copy of the subpoena or other process. The Party or person receiving the subpoena also

shall inform the person seeking the Confidential Information that such information is

subject to this Order. No production or other disclosure of such information pursuant to



                                      Page 17 of 21
the subpoena or other process shall occur before the last date on which production may

be made as specified in or required by the subpoena or other process. Nothing contained

within this Paragraph shall obligate any Party or person who receives a subpoena or other

process seeking the production or disclosure of Confidential Information to resist such

production or disclosure, or be construed as encouraging any Party or person not to

comply with any court order, subpoena, or other process.


      Application to Non-Parties.

      (a)    Any Non-Party who is obligated to provide discovery, by deposition,

production of Documents, or otherwise, in this Action may gain the protection of this

Order by requesting such protection as to its Confidential Information and agreeing to be

bound by the provisions of this Order by executing an Acknowledgement in substantially

the form attached hereto as Exhibit A. This Order also shall apply to Non-Parties who

are afforded access to Documents or information produced during discovery in this

Action, whether by deposition, production of Documents, or otherwise. Such Non-

Parties shall execute an Acknowledgment in substantially the form attached hereto as

Exhibit A.

      (b)    Additionally, in the event a Non-Party is compelled to provide discovery

in this action by a subpoena, a Party who believes in good faith that such subpoena may

compel disclosure of Confidential Information in connection with which that Party holds

a proprietary or other interest, shall promptly so notify the Party serving such subpoena.

Such Party may thereupon designate Confidential Information in accordance with



                                      Page 18 of 21
Paragraph 3 of this Order. Specifically with respect to Documents produced in response

to a subpoena as to which a Party has given notice under this Paragraph, the Party

receiving such Documents shall, upon receipt of said Documents, so advise the Party

giving notice. The Party giving notice shall then have fourteen (14) days to inspect and

to designate such Documents for protection in accordance with this Order. Pending such

designation, the Documents produced shall be treated as Highly Confidential

Information.


         Modification of the Order.

         (a)   This Order shall not foreclose a Party from moving this Court for an order

that any information, Documents, interrogatory answers, responses to requests for

admissions, deposition testimony and transcripts, deposition exhibits, any other

discovery materials, and any copies, notes, abstracts, or summaries of the foregoing,

within the meaning of this Order are, in fact, not Confidential Information or Highly

Confidential Information, or otherwise protectable under Federal Rule of Civil Procedure

26(c). In addition, this Order shall not prevent a Party from applying to the Court for

relief therefrom, or from applying to the Court for further or additional protective orders,

or from agreeing to modification of this Order, subject to the approval of the Court.

         (b)   For good cause shown, the Court may modify or delete any portion of this

Order.




                                       Page 19 of 21
       Reservation of Jurisdiction.

       Upon the final resolution of this Action, the provisions of this Order shall continue

to be binding. This Court expressly retains jurisdiction over any request for enforcement

of the provisions of this Order following the final resolution of this Action.


       Parties Bound.

       This Order is binding on all Parties to this Action, on all Non-Parties who have

agreed to be bound by this Order, and on all others who have signed the

Acknowledgment in substantially the form attached hereto as Exhibit A, and shall

remain in full force and effect until modified, superseded, or terminated by consent of

the Parties or by an order of the Court.


       Time.

       All time periods set forth in this Order shall be calculated according to Federal

Rule of Civil Procedure 6, as in effect at the time of this Order’s execution.




                                       Page 20 of 21
Dated: November 28, 2018

THE SIMON LAW FIRM, P.C.                         KIRKLAND & ELLIS LLP


/s/ R. Seth Crompton (with consent)              /s/ Dale M. Cendali
Anthony G. Simon, IL 6209056                     Dale M. Cendali (admitted pro hac vice)
Benjamin R. Askew, IL 6291366                    Joshua L. Simmons (admitted pro hac
Anthony R. Friedman, IL 6299795                  vice)
The Simon Law Group, P.C.                        Kirkland & Ellis LLP
800 Market Street, Suite 1700                    601 Lexington Avenue
St. Louis, Missouri 63101                        New York, New York 10022
Telephone: (314) 241-2929                        Telephone: (212) 446-4800
Fax: (314) 241-2029                              Fax: (212) 446-4900
asimon@simonlawpc.com                            dale.cendali@kirkland.com
baskew@simonlawpc.com                            joshua.simmons@kirkland.com
afriedman@simonlawpc.com
                                                 Michael J. Nester (#02037211)
R. Seth Crompton                                 Donovan Rose Nester P.C.
The Holland Law Firm                             15 North 1st Street, Suite A
300 N. Tucker, Suite 801                         Belleville, Illinois 62220
St. Louis, Missouri 63101                        Telephone: (618) 212-6500
Telephone: (314) 241-8111                        mnester@drnpc.com
Fax: (314) 241-5554
scrompton@allfela.com
                                                 Attorneys for Defendants 2K Games, Inc.,
Attorneys   for   Plaintiff   Catherine          2K Sports, Inc., Take-Two Interactive
Alexander                                        Software, Inc., and Visual Concepts
                                                 Entertainment



      IT IS SO ORDERED.

      DATED: January 22, 2019
                                                s/ Mark A. Beatty
                                                MARK A. BEATTY
                                                United States Magistrate Judge




                                      Page 21 of 21
